Case 5:18-cv-00323-JSM-PRL Document 30 Filed 10/12/18 Page 1 of 1 PagelD 355

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

OCALA DIVISION

NEIL DYER, Case No: 5:18-cv-323-JSM-PRL
2 ws
Plaintiff, aE =
“ Sms 8
oO —
BANK OF NEW YORK MELLON and JP 325 =
MORGAN CHASE BANK, NA, 22R -9
sau =
Defendants. ene °
/ rs of

NOTICE OF APPEAL

NOTICE IS HEREBY GIVEN that the Plaintiff, Neil Dyer, Pro Se, appeals to the United
States Court of Appeal for the Eleventh Circuit, the Court’s Order of Dismissal with Prejudice (ECF
#27) dated September 11, 2018
Respectfully Submitted,

Uh Dio

Neil Dyer, Pro Se 7
11243 Preston Cove Road
Clermont, FL 34711
Phone: 407-973-7032

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by
U.S. Mail to the parties listed below on this 11th day October, 2018: Gina L. Bulecza, Esq.,
McGlinchey Stafford, PLLC, 10407 Centurion Parkway N., Suite 200 Jacksonville, FL. 32256,
gbulecza@meglinchey.com mnew@meglinchey.com, Attorneys for The Bank of New York Mellon;
Matthew D. Morton, McCalla Raymer, LLC., Attorneys for JPMorgan Chase Bank, 201 N. Franklin

St. Ste. 1375 Tampa, FL 33602, matthew.morton@mccalla.com, mrservice@mccalla.com.

Bed yor

Neil Dyer, Pro Se J
Page 1 of 1

Qa
